2021-300 Filed:7/8/2021 11:45 AM
Donna Huston, District Clerk
Wood County, Texas
Reviewed By:Jennifer Mosher

No. 2021-300

JESUS CHRIST OPEN ALTAR CHURCH, LLC § IN THE DISTRICT COURT
Plaintiff
V. 402ND JUDICIAL DISTRICT
CITY OF HAWKINS,

ALVIN FLYNN, DONNA JORDAN, MIKE
MAYBERRY,.TOM PARKER, HOWARD
COQUAT, WAYNE KIRKPATRICK,
NORMAN OGLESBY, CODY JORGENSON

AND STEPHEN LUCAS,

Or GQ QP Cp Ceo Le Ge

Defendants WOOD COUNTY, TEXAS

PLAINTIFE’S FIRST AMENDED ORIGINAL PETITION
TO: THE HONORABLE JUDGE OF SAID COURT:
Comes Now, JESUS CHRIST OPEN ALTAR CHURCH LLC (hereinafter “Plaintiff “or the

“Church’’), Hawkins, Texas, filing this Plaintiff's Original Petition complaining against CITY OF
HAWKINS, ALVIN FLYNN, DONNA JORDAN, MIKE MABERRY, TOM PARKER,
HOWARD COQUAT, WAYNE KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON

and STEPHEN LUCAS (hereinafter “Defendants”). The Church would show the Court as follows:

I. DISCOVERY LEVEL
101 Plaintiff intends to conduct discovery under level 2 of Rule 190 Tex.R.Civ.Proc.
IL. PARTIES, JURISDICTION AND VENUE
1.01 Plaintiff Jesus Christ Open Altar Church LLC is a limited liability company, located in
Hawkins, Texas. Mark T. McDonald is an administrator, Trustee and the registered agent for

service of the Plaintiff.

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION

CERTIFIED T

ORE ATER4ge 1 of 6
PC

   

 

  

NETY
11.02 Defendants City of Hawkins, Texas, Alvin Flynn, Donna Jordan, Mike Mayberry,
Tom Parker, Howard Coquat, Wayne Kirkpatrick, Norma Oglesby, Cody Jorgenson,
and Stephen Lucas may be served at Hawkins City Hall, 200 Beaulah Street, Hawkins,
Texas or wherever they may be found.

11.03 The Court has subject matter jurisdiction over matter pursuant to Chapter 37 of the Texas
Civil Practices and Remedies Code and the Open Meeting Act (“OMA”) 551.142. This court
has personal jurisdiction over each and all Defendants because all Defendants are organized in

residents of and or have principal offices in Wood County, Texas.

11.04 Venue is proper in this court and Wood County pursuant to Texas Civil Practice and
Remedies Code Sec. 15.002 because the acts and causes arise out of the transactions that
occurred in Wood County regarding open meetings and records and real property in this
county.

HI. FACTS

II.01 The Church won a lawsuit against the City of Hawkins where both the District Court and
the Appellate Court ruled that the Church had title to the land located abutting Ash Street,
Hawkins, Texas and the City had no title or title history to it. The Appellate Court ruled that
the City had an unused, unmaintained easement. Indeed, two witnesses testified in court that

the City never had, nor did it then have plans to utilize or maintain the easement.

III.02 Subsequent to such ruling and prior to July 9, 2018, the Church on numerous occasions
made written requests to the City of Hawkins seeking abandonment of the City’s easement
over the Church property. The submission requested that the matter be brought before the City

Council for consideration and vote. Such requests were unreasonably rejected by the Mayor.

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION

 
[1.03 On Monday July 9, 2018, a closed Special City Council meeting was held namely to
Consider approval of Task Order Number HW106 Ash Street Improvements, a subject matter
affecting the Church’s property. The notice of meeting was posted on the City of Hawkins
Bulletin Board at 3:20pm Friday, July 6, 2018. However, the City Ordnance required anyone
wanting to speak at the meeting sign up by noon the preceding Thursday. The City’s late notice
foreclosed the opportunity of the Church to be put on the agendas to speak, and thus, resulted
in the Church being denied of its rights to an open meeting on matters directly affecting the

Church.

Til.04 On June 28, 2019, as a result of the decision made on the closed meeting, one day
following a letter by the Church’s representative, the Church’s attorney to the Mayor Tom
Parker addressing the above issue, Mike Mayberry, a Hawkins city employee along with others
unlawfully removed from and maliciously damaged the Jesus sign and other structures valued

at some $11,500 located on the Church’s property.

HI.05 Following the July 9, 2018 closed meeting, the City shut down Blackbourn Street without
any consent from the Church that owns the abutting property for the purpose of building an

expensive, unsafe and unnecessary road.

III.06. The Church made numerous requests based on the Texas Public Records Act for
information related to the Blackbourn/ Ash Street controversy. The City and its attorney Alvin
Flynn failed to respond or intentionally denied the Church’s rights to access to such public
records.

IV. CAUSES OF ACTION
IV.01_ VIOLATION OF OPEN MEETING ACT. The Defendants in denial of the Plaintiff's

opportunity to speak on the July 9, 2018 Special City Council meeting. They have jointly and

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION

 
severally violated Texas Open Meeting Act. The July 9, 2018 closed meeting led to a decision
to close Blackbourn Street, and to remove the Jesus sign causing damage to the Church’s
property.

IV.02_ VIOLATION OF PUBLIC RECORDS ACT. Defendants City of Hawkins and Alvin Flynn
jointly and severally failed to respond to the Church’s requests for public records and
intentionally denied the Plaintiffs rights to access such records in violation of the Texas
Public Records Act. The Plaintiff sues for mandamus and injunction under Section 551.142
of Texas Public Records Act

IV.03 UNLAWFUL SEISURE OF PROPERTIES. The City of Hawkins and its employee
Mayberry jointly and severally removing and taking possession of the Church sign constitute
unlawful seizure of the Church’s properties, causing damages to the Church. The Church sues
the Defendants jointly and severally liable for return of the Church’s property and for
monetary damages.

IV.04 VIOLATION OF FIRST AMENDMENT RIGHTS. The Church by establishing on its own
property the sign “Jesus Welcome you to Hawkins” in exercising its constitutional rights of
freedom of speech and freedom of religion is protected by the law. Such rights shall not be
interfered by any individual or entities. The City of Hawkins’ unlawful seizure of such sign
constitute a violation of the Church’s First Amendment rights. The Church sues the
Defendants jointly and severally liable for knowingly violating the Church’s First
Amendment rights.

IV.05 VIOLATION OF TEXAS TRANSPORTATION CODE. Section 311.008 of Texas
Transportation Code provides that the governing body of a general-law municipality by

ordinance may vacate, abandon, or close a street or alley of the municipality if a petition

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION Page 4 of 6
< POTTETETS 7 6, TRUE

    
signed by all the owners of real property abutting the street or alley is submitted to the
governing body. The City of Hawkins denied the Church and other abutting property owners
the rights to speak on the matter of closing the Blacbourn Street. The City of Hawkins through
closed meetings decided to shut down the said road without obtaining any consent from the
Church in violation of the Texas Transportation Code.

IV.06 VIOLATION OF PUBLIC RECORDS ACT. Mayberry, Parker, Coquat, Kirkpatrick,
Oglesby, Jorgenson and Lucas each in their capacity as employees and/or officers of City of
Hawkins, a governmental body by denied the Church its rights under OMA and Texas Public

Records Act.

IV.07 BREACH OF FIDUCIARY DUTY. The Defendants Jordan, Mayberry, Parker, Coquat,
Kirkpatrick, Oglesby, Jordan and Lucas breached their fiduciary duties owed to the citizens of

the City.

WHEREFOR PREMISES CONSIDERED, Plaintiff moves this Honorable Court to award
Plaintiff the following:

a. Actual Damages and attorney fees.

b. Consequential Damages, Exemplary and Punitive Damages

c. Declaratory Relief and Writ of Mandamus to stop and reverse violations and invalidate all
decisions made on July 9, 2018 meeting and other closed and improper meetings in
violations of Plaintiff's rights under the OMA and Open Record Act.

d. Order the City of Hawkins to deliver the requested public records to the Church.

e. Abandonment of City’s easement on the Church’s property.

f. All relief at law and in equity to which the Church may show justly entitled.

Respectfully submitted,

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION Page 5 of 6
i q AE

  
LAW OFFICE OF WILLIAM R. POWER

William R. Power SBN 16215050
1370 State Highway 276

Emory, TX 75440

(903) 570-0785

powerlaw2020@gmail.com

PLAINTIFF’S FIRST AMENDED ORIGINAL PETITION Page 6 of 6

 
STATE OF TEXAS COUNTY OF WCOR

|, Donna Huston, District Clerk of Wood Courity,
Texas, do hereby certify that the foregoing is a true and
correct copy of the original record, now in my lawiul

, on file in my "oA
: 120

  
     
